Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,125,227.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to segmented copolymer compositions comprising at least a fluoropolymer of the following formula:

    PNG
    media_image1.png
    220
    450
    media_image1.png
    Greyscale

A polyisocyanate and a crosslinker such as trimethylolpropane, glycerol, etc.  It is clear that all the elements of the application claims are to be found in the patent claims (as the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims 1-11 of the patent, they are not patentably distinct.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,696,917.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to segmented copolymer compositions comprising at least a fluoropolymer of the following formula:

    PNG
    media_image1.png
    220
    450
    media_image1.png
    Greyscale

A polyisocyanate and a crosslinker such as trimethylolpropane, glycerol, etc.  The value of p in the formula ranges from 6 to 50.  It is clear that all the elements of the application claims are to be found in the patent claims (as the application claims fully encompasses the patent In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims 1-11 of the patent, they are not patentably distinct.

Claims 1-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,836,974.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to segmented copolymer compositions comprising at least a fluoropolymer of the following formula:

    PNG
    media_image1.png
    220
    450
    media_image1.png
    Greyscale

A polyisocyanate and a crosslinker such as trimethylolpropane, glycerol, etc.  It is clear that all the elements of the application claims are to be found in the patent claims (as the application claims fully encompasses the patent claims).  The difference between the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims 1-21 of the patent, they are not patentably distinct.

Claims 1-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,876,025.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to segmented copolymer compositions comprising at least a fluoropolymer of the following formula:

    PNG
    media_image1.png
    220
    450
    media_image1.png
    Greyscale

A polyisocyanate and a crosslinker such as trimethylolpropane, glycerol, etc.  It is clear that all the elements of the application claims are to be found in the patent claims (as the application claims fully encompasses the patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes additional In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims 1-24 of the patent, they are not patentably distinct.

Claims 1-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,034,846.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to segmented copolymer compositions comprising at least a fluoropolymer of the following formula:

    PNG
    media_image1.png
    220
    450
    media_image1.png
    Greyscale

A polyisocyanate and a crosslinker such as trimethylolpropane, glycerol, etc.  It is clear that all the elements of the application claims are to be found in the patent claims (as the application claims fully encompasses the patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes additional In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims 1-24 of the patent, they are not patentably distinct.

Claims 1-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,072,713.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to segmented copolymer compositions comprising at least a fluoropolymer of the following formula:

    PNG
    media_image1.png
    220
    450
    media_image1.png
    Greyscale

A polyisocyanate and a crosslinker such as trimethylolpropane, glycerol, etc.  It is clear that all the elements of the application claims are to be found in the patent claims (as the application claims fully encompasses the patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes additional In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims 1-28 of the patent, they are not patentably distinct.

Claims 1-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,865,267.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to segmented copolymer compositions comprising at least a fluoropolymer of the following formula:

    PNG
    media_image1.png
    220
    450
    media_image1.png
    Greyscale

A polyisocyanate and a crosslinker such as trimethylolpropane, glycerol, etc.  It is clear that all the elements of the application claims are to be found in the patent claims (as the application claims fully encompasses the patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes additional In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims 1-22 of the patent, they are not patentably distinct.

Claims 1-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,240,065.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to segmented copolymer compositions comprising at least a fluoropolymer of the following formula:

    PNG
    media_image1.png
    220
    450
    media_image1.png
    Greyscale

A polyisocyanate and a crosslinker such as trimethylolpropane, glycerol, etc.  It is clear that all the elements of the application claims are to be found in the patent claims (as the application claims fully encompasses the patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes additional In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims 1-27 of the patent, they are not patentably distinct.

Claims 1-4 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,259,971.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to segmented copolymer compositions comprising at least a fluoropolymer of the following formula:

    PNG
    media_image1.png
    220
    450
    media_image1.png
    Greyscale

A polyisocyanate and a crosslinker such as trimethylolpropane, glycerol, etc.  It is clear that all the elements of the application claims are to be found in the patent claims (as the application claims fully encompasses the patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes additional In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims 1-20 of the patent, they are not patentably distinct.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,026,814 to Re.
As to claims 1-4 and 8, Re discloses a copolymer comprising triblock fluoropolymers of the following formula that have molecular weights of 2,000 g/mol

    PNG
    media_image2.png
    70
    415
    media_image2.png
    Greyscale

Wherein z ranges from 0 to 3 which can be the same or different, polyisocyanates, and trimethylolpropane as a crosslinker that has three hydroxy groups (Examples 23-24: Col. 10).
As to claim 7, Re discloses isophorone diisocyanate or 4,4-methylenbis (cyclohexyl isocyanate) as suitable isocyanates (Examples 2-9).

As to claim 10-11, Re discloses coating applications for the polyurethanes, wherein the polyurethanes have low coefficient of friction values (6:18-25) including values below 0.5 (Example 26).
As to claim 12, Re discloses optically transparent coatings (Table 4, Example 25).


Allowable Subject Matter
Claim 13 is allowed.  The closest prior art of record does not teach or fairly suggest at least 6 ethylene oxide terminating repeat units of the claimed formula
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763